DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: The specification includes partial words and unfinished grammatical language in the upper right-hand corner of every page on pages 2-–39 of the specification filed 4/2/2021.  For example, page 2 recites “such as profes professional quality animation–are so highly detailed in terms of dep animator” which is unclear/unreadable.  The Examiner emphasizes that any additional disclosure added by amendment must have support to avoid a new matter rejection.  
Drawings
The drawings are objected to because Figs. 5A, 5B, 5C, 6A, 6B, 7B, 7C, 8, 9A, 9B, 9C, 10, 11A, 11B, 11C, 11D, 12A, 12C, 13A, 13B, 13C, 14A, 15C, 15D, 15E, 15F, 16A, 16B, 16C, 17A, 17B, 18A, 18B, 19A, 19B, 19C, 19D, 20A, 20B, 20C, 20D, 21A, 21B, 21C, 22A, 22B, 23A, 23B, 23D, 24A, 24B, 24D, 25B, 26A, 26B, 26C, 27A, 27B, 27C, 27D, 28A, and 28B are blurry screenshots that could be reproduced as traditional black and white line drawings. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121 (d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 14, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the claim recites “wherein the user position received period define at least a first position function along one in-plane axis, string of attribute values define at least a first attribute function substantially the same as the first position function.”  The term “the user position received period” lacks antecedent basis.  Furthermore, it is unclear what the term means in the context of the claim.  Furthermore, the claim language is unclear as to the string of attribute values in relation to the remainder of the claim, as language appears to be missing.  Accordingly, the claim is indefinite.  For purposes of examination, the claim language from PCT/US19/54584 is used as an attempt by the Examiner to perform compact prosecution.  
Regarding claim 14, the claim recites “The method of claim 1, wherein the recording period and the anin same” which has an unclear meaning,cannot be reasonably understood as to the scope of the claim as a result, and lacks antecedent basis for “the anin”.  For purposes of examination, the claim language from PCT/US19/54584 is used as an attempt by the Examiner to perform compact prosecution.  
Regarding claim 21, the claim recites “A method for automating animation on an electronic device, com providing …” which has an unclear meaning and cannot be reasonably understood as to the scope of the claim as a result.  For purposes of examination, the claim language from PCT/US19/54584 is used as an attempt by the Examiner to perform compact prosecution.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, 8, 9, 14–19- and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ooba (US 2010/0188409 A1) in view of Myrick et al. (US 2010/0110082 A1). 
Regarding claim 1, Ooba discloses: 
A method for automating animation on an electronic device (Abstract of Ooba) 
Providing an electronic device having a processor, a memory, and a screen, the processor configured to provide video signals to the screen, and to read and write information to and from memory (Abstract of Ooba discloses the reference is directed to an information processing apparatus; Ooba ¶ 167 discusses animating object across time – Fig. 20 showing display screen with moving object across time;  Ooba ¶ 170 to ¶ 172 and Fig. 21: information processing apparatus 100 as a personal computer or mobile phone, and including a CPU 902, ROM/RAM and storage unit 920, where “CPU 902 functions as an arithmetic processing unit or a control unit, for example, and controls an entire operation of the structural elements or some of the structural elements on the basis of various programs recorded on the ROM 904, the RAM 906, the storage unit 920, or a removal recording medium 928”;  Ooba ¶ 174: output unit 918 is display device, e.g. CRT or LCD)
Displaying graphics on the screen, and defining one or more attributes input regions on the screen, different locations on the attribute input region(s) corresponding to different visual attribute values for a virtual object to be displayed on the screen; (Ooba ¶ 128 and Fig. 11: switching animation type according to touch position, where animation type is based on partial area, with animation target area A2 divided into areas, including rotation area A21, resizing area A22, and movement area A23; e.g. Ooba ¶ 130: “When the user wants to apply the rotation animation to the object, the user only has to touch the rotation area A21 and move the input tool, such as the finger 10, in the rotation direction”)
Receiving user positions signals produced by a user interacting with the attribute input region(s) over a recording period; (Ooba ¶ 68: a stroke freely input by the user – see Fig. 2 – where the user specifies an object to be a moving target and draws an input stroke, such that the object moves along the input stroke; Ooba ¶ 70: applying an animation according to which not only is an object moved simply along an input stroke, but the object is moved in such a way that an input speed at each point in the input stroke is replicated – i.e. input stroke is “over a recording period”; Ooba ¶ 134 and Fig. 11: “When the user wants to apply the movement animation to the object, the user only has to touch the movement area A23 and move the input tool, such as the finger 10, along a desired movement stroke”; Ooba ¶ 192: the information processing apparatus may further include an input position detection unit for detecting position coordinates of the input tool every specific time period)
(Ooba ¶ 192: interpolation coordinate computation unit for computing interpolation coordinates to interpolate between the position coordinates of the input tool detected by the input position detection unit every specific time unit, where the input information recording unit records, as the information on movement stroke, the position coordinates detected by the input position detection unit and the interpolation coordinates computed by the interpolation coordinate computation unit) 
Storing the data (Ooba ¶ 110: “the stroke information stored by the position detection unit 112 and information on the input speed computed by the speed detection unit 114 are stored in the stroke information storage unit 116”)
Displaying on the screen an animation of the virtual object over an animation period by retrieving the data (Ooba ¶ 111: “the display control unit 124 reads out the stroke information and the information on the input speed stored in the stroke information storage unit 116. When the stroke information and the information on the input speed are read out, the display control unit 124 moves the object included in the animation target area A2 based on the stroke information”; Also Ooba ¶ 181: input information recording unit is for recording, when a movement stroke for an object is input, information on moving speed and movement stroke of an input tool used for inputting the movement stroke, where “recording” of information inherently requires storing of the data)
Ooba does not explicitly disclose converting the received user position signals to a data string of attributes values over the recording period, and using the data string of attributes values for animating as claimed.
Myrick discloses: 
Converting the received user position signals to a data string of attributes values over the recording period; (Myrick ¶ 17: generate animated movies by recording in real-time user inputs as the user creates the animation on an image of a stage, e.g. recording mouse positions across a screen or user interface, where “the system records the objects X and Y location on the stage as well as any real-time transformations such as zooming and rotating. These actions are inserted into a script file and available to be modified, recorded, deleted, or edited”; Myrick ¶ 50: generate animation by saving a data file, such as an XML file, which includes the animation configured for presentation)
displaying on the screen an animation of the virtual object over an animation period by retrieving the data string of attribute values from the memory and causing the processor to generate the animation using the retrieved data string of attribute values (Myrick ¶ 44: saved animation configured as a script file that describes the one or more assets used in the saved animation, where when called by a user interface, the animation may be compiled each time using replay component 166 and presented on a user interface for playback)
Both Ooba and Myrick are directed to user interface systems for allowing creation of digital animations.  Moreover, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the system and method for generating user created animations as provided by Ooba, with the technique for tracking and storing animation data for replay as provided by Myrick, using known electronic interfacing and programming techniques.  The modification results in an improved animation system by allowing for easier use by non-technical users as well as allowing sharing and replaying of video data for more versatile and user friendly animation creation (see e.g. Myrick ¶ 17, stating “This process allows for visual editing of the script file, so that a non-technical user can insert multimedia from a content set onto the stage presented at a user interface, edit corresponding media and files, save the animation file, and share the resulting animated movie.”)
Regarding claim 6, Ooba further discloses: 
Wherein the data animation period (Ooba ¶ 70: applying an animation according to which not only is an object moved simply along an input stroke, but the object is moved in such a way that an input speed at each point in the input stroke is replicated – i.e. input stroke is “over a recording period”; Also see Figs. 7 and 8 showing input stroke, and animation of object following the input stroke)
Myrick discloses: 
Wherein the data string of attribute values relate to a position of the virtual object on the screen; (Myrick ¶ 17: generate animated movies by recording in real-time user inputs as the user creates the animation on an image of a stage, e.g. recording mouse positions across a screen or user interface, where “the system records the objects X and Y location on the stage as well as any real-time transformations such as zooming and rotating. These actions are inserted into a script file and available to be modified, recorded, deleted, or edited”; Myrick ¶ 50: generate animation by saving a data file, such as an XML file, which includes the animation configured for presentation)
Both Ooba and Myrick are directed to user interface systems for allowing creation of digital animations.  Moreover, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the system and method for generating user created animations as provided by Ooba, with the technique for tracking and storing animation data for replay as provided by Myrick, using known electronic interfacing and programming techniques.  The modification results in an improved animation system by allowing for easier use by non-technical users as well as allowing sharing and replaying of video data for more versatile and user friendly animation creation (see e.g. Myrick ¶ 17, stating “This process allows for visual editing of the script file, so that a non-technical user can insert multimedia from a content set onto the stage presented at a user interface, edit corresponding media and files, save the animation file, and share the resulting animated movie.”)
Regarding claim 8, Ooba further discloses: 
Wherein the animation includes rotating the virtual object (Ooba ¶ 130 and Fig. 12: rotation)
Regarding claim 9, Ooba further discloses: 
Wherein the animation includes scaling the virtual object (Ooba ¶ 132 and Fig. 13: scaling)
Regarding claim 14, Ooba further discloses: 
Wherein the recording period and the animation period are the same (Ooba ¶ 97: an animation effect reflecting the input speed is applied to an object. Thus, the user can make the moving speed of an object to be variable by changing the input speed at the time of inputting a movement stroke; Ooba ¶ 99 and Fig. 8: “animation processing unit 106 analyzes the information on the input stroke input . . . and compute the magnitude of the moving speed vector MV at each part of the movement stroke. Then, the object included in the animation target area A2 is moved in such a way that the stroke input speed vector TV at each part of the input stroke is replicated (refer to FIG. 8). The animation processing unit 106 may be configured to apply an animation effect to an object in such a way that MV equals TV”).
Regarding claim 15, Ooba further discloses:
Wherein the recording period and the animation period are different (Ooba ¶ 97: an animation effect reflecting the input speed is applied to an object. Thus, the user can make the moving speed of an object to be variable by changing the input speed at the time of inputting a movement stroke; Ooba ¶ 99 and Fig. 8: “animation processing unit 106 analyzes the information on the input stroke input . . . and compute the magnitude of the moving speed vector MV at each part of the movement stroke. Then, the object included in the animation target area A2 is moved in such a way that the stroke input speed vector TV at each part of the input stroke is replicated (refer to FIG. 8). The animation processing unit 106 may be configured to apply an animation effect to an object in such a way to . . .  apply the animation effect to an object in such a way that MV equals α x TV (α≠ 1).”)
Regarding claim 16, Ooba further discloses: 
Wherein the screen is operable as both a display screen and a touch screen, and the user position signals are touch signals produced by the user (Ooba ¶ 95 and Fig. 7: input for movement of stroke, where input device 102 is touch panel – showing finger movement corresponding to stroke location)
Regarding claim 17, Ooba discloses: 
A non-transitory computer-readable storage medium having instructions that, when executed by a processing device having a processor, a memory, and a screen, cause the processing device to perform operations comprising: (Abstract of Ooba discloses the reference is directed to an information processing apparatus; Ooba ¶ 170 to ¶ 172 and Fig. 21: information processing apparatus 100 as a personal computer or mobile phone, and including a CPU 902, ROM/RAM and storage unit 920, where “CPU 902 functions as an arithmetic processing unit or a control unit, for example, and controls an entire operation of the structural elements or some of the structural elements on the basis of various programs recorded on the ROM 904, the RAM 906, the storage unit 920, or a removal recording medium 928”;  Ooba ¶ 174: output unit 918 is display device, e.g. CRT or LCD)
Displaying graphics on the screen, and defining one or more attributes input regions on the screen, different locations on the attribute input region(s) corresponding to different visual attribute values for a virtual object to be displayed on the screen; (Ooba ¶ 128 and Fig. 11: switching animation type according to touch position, where animation type is based on partial area, with animation target area A2 divided into areas, including rotation area A21, resizing area A22, and movement area A23; e.g. Ooba ¶ 130: “When the user wants to apply the rotation animation to the object, the user only has to touch the rotation area A21 and move the input tool, such as the finger 10, in the rotation direction”)
Receiving user positions signals produced by a user interacting with the attribute input region(s) over a recording period; (Ooba ¶ 68: a stroke freely input by the user – see Fig. 2 – where the user specifies an object to be a moving target and draws an input stroke, such that the object moves along the input stroke; Ooba ¶ 70: applying an animation according to which not only is an object moved simply along an input stroke, but the object is moved in such a way that an input speed at each point in the input stroke is replicated – i.e. input stroke is “over a recording period”; Ooba ¶ 134 and Fig. 11: “When the user wants to apply the movement animation to the object, the user only has to touch the movement area A23 and move the input tool, such as the finger 10, along a desired movement stroke”; Ooba ¶ 192: the information processing apparatus may further include an input position detection unit for detecting position coordinates of the input tool every specific time period)
(Ooba ¶ 192: interpolation coordinate computation unit for computing interpolation coordinates to interpolate between the position coordinates of the input tool detected by the input position detection unit every specific time unit, where the input information recording unit records, as the information on movement stroke, the position coordinates detected by the input position detection unit and the interpolation coordinates computed by the interpolation coordinate computation unit) 
Storing the data (Ooba ¶ 110: “the stroke information stored by the position detection unit 112 and information on the input speed computed by the speed detection unit 114 are stored in the stroke information storage unit 116”)
Displaying on the screen an animation of the virtual object over an animation period by retrieving the data (Ooba ¶ 111: “the display control unit 124 reads out the stroke information and the information on the input speed stored in the stroke information storage unit 116. When the stroke information and the information on the input speed are read out, the display control unit 124 moves the object included in the animation target area A2 based on the stroke information”; Also Ooba ¶ 181: input information recording unit is for recording, when a movement stroke for an object is input, information on moving speed and movement stroke of an input tool used for inputting the movement stroke, where “recording” of information inherently requires storing of the data)
Ooba does not explicitly disclose converting the received user position signals to a data string of attributes values over the recording period, and using the data string of attributes values for animating as claimed.
Myrick discloses: 
Converting the received user position signals to a data string of attributes values over the recording period; (Myrick ¶ 17: generate animated movies by recording in real-time user inputs as the user creates the animation on an image of a stage, e.g. recording mouse positions across a screen or user interface, where “the system records the objects X and Y location on the stage as well as any real-time transformations such as zooming and rotating. These actions are inserted into a script file and available to be modified, recorded, deleted, or edited”; Myrick ¶ 50: generate animation by saving a data file, such as an XML file, which includes the animation configured for presentation)
displaying on the screen an animation of the virtual object over an animation period by retrieving the data string of attribute values from the memory and causing the processor to generate the animation using the retrieved data string of attribute values (Myrick ¶ 44: saved animation configured as a script file that describes the one or more assets used in the saved animation, where when called by a user interface, the animation may be compiled each time using replay component 166 and presented on a user interface for playback)
Both Ooba and Myrick are directed to user interface systems for allowing creation of digital animations.  Moreover, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the system and method for generating user created animations as provided by Ooba, with the technique for tracking and storing animation data for replay as provided by Myrick, using known electronic interfacing and programming techniques.  The modification results in an improved animation system by allowing for easier use by non-technical users as well as allowing sharing and replaying of video data for more versatile and user friendly animation creation (see e.g. Myrick ¶ 17, stating “This process allows for visual editing of the script file, so that a non-technical user can insert multimedia from a content set onto the stage presented at a user interface, edit corresponding media and files, save the animation file, and share the resulting animated movie.”)
Regarding claim 18, Ooba further discloses: 
Wherein the data (Ooba ¶ 70: applying an animation according to which not only is an object moved simply along an input stroke, but the object is moved in such a way that an input speed at each point in the input stroke is replicated – i.e. input stroke is “over a recording period”; Also see Figs. 7 and 8 showing input stroke, and animation of object following the input stroke)
Myrick discloses: 
Wherein the data string of attribute values relate to a position of the virtual object on the screen; (Myrick ¶ 17: generate animated movies by recording in real-time user inputs as the user creates the animation on an image of a stage, e.g. recording mouse positions across a screen or user interface, where “the system records the objects X and Y location on the stage as well as any real-time transformations such as zooming and rotating. These actions are inserted into a script file and available to be modified, recorded, deleted, or edited”; Myrick ¶ 50: generate animation by saving a data file, such as an XML file, which includes the animation configured for presentation)
Both Ooba and Myrick are directed to user interface systems for allowing creation of digital animations.  Moreover, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the system and method for generating user created animations as provided by Ooba, with the technique for tracking and storing animation data for replay as provided by Myrick, using known electronic interfacing and programming techniques.  The modification results in an improved animation system by allowing for easier use by non-technical users as well as allowing sharing and replaying of video data for more versatile and user friendly animation creation (see e.g. Myrick ¶ 17, stating “This process allows for visual editing of the script file, so that a non-technical user can insert multimedia from a content set onto the stage presented at a user interface, edit corresponding media and files, save the animation file, and share the resulting animated movie.”)
Regarding claim 19, Ooba further discloses: 
Wherein the animation includes rotating, or scaling, or both rotating and scaling the virtual object (Ooba ¶ 130 and Fig. 12: rotation; Ooba ¶ 132 and Fig. 13: scaling)
Regarding claim 21, Ooba further discloses: 
A method for automating animation on an electronic device, comprising: (Abstract of Ooba) 
Providing an electronic device (Abstract of Ooba discloses the reference is directed to an information processing apparatus) having a processor, a memory, and a screen, (Ooba ¶ 170 to ¶ 172 and Fig. 21: information processing apparatus 100 as a personal computer or mobile phone, and including a CPU 902, ROM/RAM and storage unit 920;  Ooba ¶ 174: output unit 918 is display device, e.g. CRT or LCD) the screen operable as both a display screen and a touch screen (Ooba ¶ 77: input device includes touch panel; Ooba ¶ 95–96 discloses input, including showing user finger on screen, and further disclosing the input as a touch panel), the processor configured to receive touch signals from the screen and to provide video signals to the screen, the processor also configured to store first information to the memory and to read second information from the memory (Ooba ¶ 99: animation processing unit 106 analyses the information on the input stroke input in a manner as shown in FIG. 7; Ooba ¶ 167 discusses animating object across time – Fig. 20 showing display screen with moving object across time;  Ooba ¶ 170 to ¶ 172 and Fig. 21: information processing apparatus 100 as a personal computer or mobile phone, and including a CPU 902, ROM/RAM and storage unit 920, where “CPU 902 functions as an arithmetic processing unit or a control unit, for example, and controls an entire operation of the structural elements or some of the structural elements on the basis of various programs recorded on the ROM 904, the RAM 906, the storage unit 920, or a removal recording medium 928”;  Ooba ¶ 174: output unit 918 is display device, e.g. CRT or LCD)
generating a graphical user interface (GUI) on the screen, and the GUI defining one or more attributes input regions on the screen, different locations on the attribute input region(s) corresponding to different visual attribute values for a virtual object to be displayed on the screen; (Ooba ¶ 128 and Fig. 11: discloses GUI including switching animation type according to touch position, where animation type is based on partial area, with animation target area A2 divided into areas, including rotation area A21, resizing area A22, and movement area A23; e.g. Ooba ¶ 130: “When the user wants to apply the rotation animation to the object, the user only has to touch the rotation area A21 and move the input tool, such as the finger 10, in the rotation direction”)
Receiving touch signals produced by a user interacting with the attribute input region(s) over a recording period; (Ooba ¶ 68: a stroke freely input by the user – see Fig. 2 – where the user specifies an object to be a moving target and draws an input stroke, such that the object moves along the input stroke; Ooba ¶ 70: applying an animation according to which not only is an object moved simply along an input stroke, but the object is moved in such a way that an input speed at each point in the input stroke is replicated – i.e. input stroke is “over a recording period”; Ooba ¶ 134 and Fig. 11: “When the user wants to apply the movement animation to the object, the user only has to touch the movement area A23 and move the input tool, such as the finger 10, along a desired movement stroke”; Ooba ¶ 192: the information processing apparatus may further include an input position detection unit for detecting position coordinates of the input tool every specific time period)
Converting the received touch signals to a data (Ooba ¶ 192: interpolation coordinate computation unit for computing interpolation coordinates to interpolate between the position coordinates of the input tool detected by the input position detection unit every specific time unit, where the input information recording unit records, as the information on movement stroke, the position coordinates detected by the input position detection unit and the interpolation coordinates computed by the interpolation coordinate computation unit) 
Storing the data (Ooba ¶ 110: “the stroke information stored by the position detection unit 112 and information on the input speed computed by the speed detection unit 114 are stored in the stroke information storage unit 116”)
Displaying on the screen an animation of the virtual object over an animation period by retrieving the data (Ooba ¶ 111: “the display control unit 124 reads out the stroke information and the information on the input speed stored in the stroke information storage unit 116. When the stroke information and the information on the input speed are read out, the display control unit 124 moves the object included in the animation target area A2 based on the stroke information”; Also Ooba ¶ 181: input information recording unit is for recording, when a movement stroke for an object is input, information on moving speed and movement stroke of an input tool used for inputting the movement stroke, where “recording” of information inherently requires storing of the data)
Ooba does not explicitly disclose converting the received user position signals to a data string of attributes values over the recording period, and using the data string of attributes values for animating as claimed.
Myrick discloses: 
Converting the received user position signals to a data string of attributes values over the recording period; (Myrick ¶ 17: generate animated movies by recording in real-time user inputs as the user creates the animation on an image of a stage, e.g. recording mouse positions across a screen or user interface, where “the system records the objects X and Y location on the stage as well as any real-time transformations such as zooming and rotating. These actions are inserted into a script file and available to be modified, recorded, deleted, or edited”; Myrick ¶ 50: generate animation by saving a data file, such as an XML file, which includes the animation configured for presentation)
displaying on the screen an animation of the virtual object over an animation period by retrieving the data string of attribute values from the memory and causing the processor to generate the animation using the retrieved data string of attribute values (Myrick ¶ 44: saved animation configured as a script file that describes the one or more assets used in the saved animation, where when called by a user interface, the animation may be compiled each time using replay component 166 and presented on a user interface for playback)
Both Ooba and Myrick are directed to user interface systems for allowing creation of digital animations.  Moreover, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the system and method for generating user created animations as provided by Ooba, with the technique for tracking and storing animation data for replay as provided by Myrick, using known electronic interfacing and programming techniques.  The modification results in an improved animation system by allowing for easier use by non-technical users as well as allowing sharing and replaying of video data for more versatile and user friendly animation creation (see e.g. Myrick ¶ 17, stating “This process allows for visual editing of the script file, so that a non-technical user can insert multimedia from a content set onto the stage presented at a user interface, edit corresponding media and files, save the animation file, and share the resulting animated movie.”)

Claim(s) 2 and 4–5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ooba (US 2010/0188409 A1) in view of Myrick et al. (US 2010/0110082 A1) and in further view of Spine (Spine, esoteric software, “JSON export format”, published at http://esotericsoftware.com/spine-json-format, and archived at archive.org as of June 22, 2016).
Regarding claim 2, the limitations included from claim 1 are rejected based on the same rationale as claim 1 set forth above and incorporated herein.  Further regarding claim 2, Ooba further discloses: 
Wherein the attribute input region extends along orthogonal x- and y-axes of the screen, (Ooba ¶ 128 and Fig. 11 discloses touch position areas having x and y axes; also see Fig. 12 and 13) and wherein the user position signals include position data points that define both an x-axis position function over the recording period and a y-axis position function over the recording period, and wherein the data (Ooba ¶ 96 and Fig. 7: white arrows indicate magnitude of speed of user’s input stroke at each dot at the time of input; Ooba ¶ 98 and Fig. 8: movement stroke as input with moving speed vector MV – the Examiner notes that a vector is defined by a function of location and speed with a direction in both the x-axis and the y -axis, each of which is a function of position and speed, shown in Figs. 7 and 8 within a 2D space; Ooba ¶ 99: computing MV at each part of movement stroke, and apply animation effect based on vector MV as vector TV) 
Spine discloses:
wherein the data string of attribute values define both a first attribute function and a second attribute function, the first attribute function based on the x-axis position function, and the second attribute function based on the y-axis position function (Spine 1, “JSON export format” section, ¶ 3: “The JSON format is human readable and editable”; Spine 3, bullets 3 and 4: “X position of the bone” and “Y position of the bone” for the setup pose; Spine 5, “Attachments” section, includes “Attachment type: . . . path: a cubic spline, often used for moving bones along a path”; Spine 7, “Animations” states “Each timeline has a list of keyframes that describe how values for a bone or slot change over time”, including “Bone timelines” where attributes for each keyframe vary based on the timeline type, and include “rotate”, “translate” and “scale” related to keyframes for a bone’s X and Y position)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the system and method for generating user created animations as provided by Ooba, using the technique for tracking and storing animation data for replay as provided by Myrick, with the additional technique of using human readable string formatting for saving the animation data as provided by Spine, using known electronic interfacing and programming techniques.  The modification results in an improved animation system by allowing for easier use by non-technical by allowing user readable data, rather than more technical data.  In addition, the modification merely substitutes one type of data format for saving animation data for another, yielding predictable results of using JSON for saving animation data in place of other types of animation data formatting.   
Regarding claim 4, the limitations included from claim 1 are rejected based on the same rationale as claim 1 set forth above and incorporated herein.  Further regarding claim 4, Ooba further discloses: 
Wherein the user position signals received over the recording period define at least a first position function along one in-plane axis, and wherein the data (Ooba ¶ 99 and Fig. 8: “animation processing unit 106 analyzes the information on the input stroke input . . . and compute the magnitude of the moving speed vector MV at each part of the movement stroke. Then, the object included in the animation target area A2 is moved in such a way that the stroke input speed vector TV at each part of the input stroke is replicated (refer to FIG. 8). The animation processing unit 106 may be configured to apply an animation effect to an object in such a way that MV equals TV”)
Spine discloses:
wherein the data string of attribute values define at least a first attribute function (Spine 1, “JSON export format” section, ¶ 3: “The JSON format is human readable and editable”; Spine 3, bullets 3 and 4: “X position of the bone” and “Y position of the bone” for the setup pose; Spine 5, “Attachments” section, includes “Attachment type: . . . path: a cubic spline, often used for moving bones along a path”; Spine 7, “Animations” states “Each timeline has a list of keyframes that describe how values for a bone or slot change over time”, including “Bone timelines” where attributes for each keyframe vary based on the timeline type, and include “rotate”, “translate” and “scale” related to keyframes for a bone’s X and Y position)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the system and method for generating user created animations as provided by Ooba, using the technique for tracking and storing animation data for replay as provided by Myrick, with the additional technique of using human readable string formatting for saving the animation data as provided by Spine, using known electronic interfacing and programming techniques.  The modification results in an improved animation system by allowing for easier use by non-technical by allowing user readable data, rather than more technical data.  In addition, the modification merely substitutes one type of data format for saving animation data for another, yielding predictable results of using JSON for saving animation data in place of other types of animation data formatting.   
Regarding claim 5, the limitations included from claim 1 are rejected based on the same rationale as claim 1 set forth above and incorporated herein.  Further regarding claim 5, Ooba further discloses: 
Wherein the user position signals received over the recording period define at least a first position function along one in-plane axis, and wherein the data (Ooba ¶ 162: if the moving speed of the input tool is slow, a collection of position coordinates arranged with a narrow gap is obtained as the input stroke; Ooba ¶ 163: interpolate coordinates between position to move object based on interpolation coordinates computed without depending on input device obtaining position coordinates)
Spine discloses:
wherein the data string of attribute values define at least a first attribute function (Spine 1, “JSON export format” section, ¶ 3: “The JSON format is human readable and editable”; Spine 3, bullets 3 and 4: “X position of the bone” and “Y position of the bone” for the setup pose; Spine 5, “Attachments” section, includes “Attachment type: . . . path: a cubic spline, often used for moving bones along a path”; Spine 7, “Animations” states “Each timeline has a list of keyframes that describe how values for a bone or slot change over time”, including “Bone timelines” where attributes for each keyframe vary based on the timeline type, and include “rotate”, “translate” and “scale” related to keyframes for a bone’s X and Y position)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the system and method for generating user created animations as provided by Ooba, using the technique for tracking and storing animation data for replay as provided by Myrick, with the additional technique of using human readable string formatting for saving the animation data as provided by Spine, using known electronic interfacing and programming techniques.  The modification results in an improved animation system by allowing for easier use by non-technical by allowing user readable data, rather than more technical data.  In addition, the modification merely substitutes one type of data format for saving animation data for another, yielding predictable results of using JSON for saving animation data in place of other types of animation data formatting.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ooba (US 2010/0188409 A1) in view of Myrick et al. (US 2010/0110082 A1) and in further view of Spine (Spine, esoteric software, “JSON export format”, published at http://esotericsoftware.com/spine-json-format, and archived at archive.org as of June 22, 2016) and George et al. (US 8,508,534 B1).
Regarding claim 3, the limitations included from claim 1 are rejected based on the same rationale as claim 1 set forth above.  Further regarding claim 3, Ooba modified by Myrick discloses:

Using a data string of attribute values for storing animation data for playback (Myrick ¶ 50: generate animation by saving a data file, such as an XML file, which includes the animation configured for presentation; Myrick ¶ 44: saved animation configured as a script file that describes the one or more assets used in the saved animation, where when called by a user interface, the animation may be compiled each time using replay component 166 and presented on a user interface for playback)
Both Ooba and Myrick are directed to user interface systems for allowing creation of digital animations.  Moreover, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the system and method for generating user created animations as provided by Ooba, with the technique for tracking and storing animation data for replay as provided by Myrick, using known electronic interfacing and programming techniques.  The modification results in an improved animation system by allowing for easier use by non-technical users as well as allowing sharing and replaying of video data for more versatile and user friendly animation creation (see e.g. Myrick ¶ 17, stating “This process allows for visual editing of the script file, so that a non-technical user can insert multimedia from a content set onto the stage presented at a user interface, edit corresponding media and files, save the animation file, and share the resulting animated movie.”)
Spine discloses: 
Use of data strings for animation data including, wherein the data string of attribute values defines a first attribute function (Spine 1, “JSON export format” section, ¶ 3: “The JSON format is human readable and editable”; Spine 3, bullets 3 and 4: “X position of the bone” and “Y position of the bone” for the setup pose; Spine 5, “Attachments” section, includes “Attachment type: . . . path: a cubic spline, often used for moving bones along a path”; Spine 7, “Animations” states “Each timeline has a list of keyframes that describe how values for a bone or slot change over time”, including “Bone timelines” where attributes for each keyframe vary based on the timeline type, and include “rotate”, “translate” and “scale” related to keyframes for a bone’s X and Y position)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the system and method for generating user created animations as provided by Ooba, using the technique for tracking and storing animation data for replay as provided by Myrick, with the additional technique of using human readable string formatting for saving the animation data as provided by Spine, using known electronic interfacing and programming techniques.  The modification results in an improved animation system by allowing for easier use by non-technical by allowing user readable data, rather than more technical data.  In addition, the modification merely substitutes one type of data format for saving animation data for another, yielding predictable results of using JSON for saving animation data in place of other types of animation data formatting.
Ooba further does not disclose constraining the animation to a single axis as claimed. 
George discloses:
Wherein the attribute input region extends predominantly along a given in-plane axis of the screen, (George 13:29–41 and Fig. 2: to animate an object, the animation tool allows user to add motion to the object while the motion is recorded, including selecting object ande adding translation motion to the object 225 by dragging it across the environment 220 from position A to position B – see Fig. 2, element 210) and wherein the data of attribute values defines a first attribute function based on a component of the received user position signals along the given in-plane axis, but wherein the data of attribute values does not define a second attribute function based on the component of the received user position signals along a second in-plane axis perpendicular to the given in-plane axis (George 13: 42–53:  user can select an aspect of animation that will remain fixed during recording, including an orientation angle – See Fig. 2, element 210, where a fixed orientation angle as shown in line with the x-axis would be a function of x alone, and not the y-axis)
Ooba, Myrick, Spline and George are directed to user interface systems for allowing creation of digital animations.  Moreover, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the system and method for generating user created animations as provided by Ooba, using the technique for tracking and storing animation data for replay as provided by Myrick, and the additional technique of using human readable string formatting for saving the animation data as provided by Spine, with the additional animation technique to show motion as provided by George, using known electronic interfacing and programming techniques.  The modification provides additional control over animation effects, to allow more user creativity or tailoring better to user preferences for resulting effects.  

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ooba (US 2010/0188409 A1) in view of Myrick et al. (US 2010/0110082 A1) and in further view of Kovar (US 2021/0335027 A1).
Regarding claim 7, the limitations included from claim 6 are rejected based on the same rationale as claim 6 set forth above.  Further regarding claim 7, Kovar discloses:
Wherein the virtual object has a predefined longitudinal axis, and wherein the animation adjusts an orientation of the virtual object as it moves along the path such that the longitudinal axis is tangent to the path (Kovar ¶ 27 and Fig. 1A: motion paths include a defined curve shape, and an indication of whether the object orients itself to point along the path’s tangen – “tangent following”, shown in Fig. 1A)
Ooba, Myrick, and Kovar are directed to user interface systems for allowing creation of digital animations.  Moreover, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the system and method for generating user created animations as provided by Ooba, using the technique for tracking and storing animation data for replay as provided by Myrick, with the technique of including tangent following for animating objects as provided by Kovar, using known electronic interfacing and programming techniques.  The modification provides additional control over animation effects, to allow tailoring animation to better to user preferences for resulting effects, and allowing for easier user controlled animations to perform common animation effects.  

Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ooba (US 2010/0188409 A1) in view of Myrick et al. (US 2010/0110082 A1) and in further view of Gilbert et al. (US 2007/0132779 A1).
Regarding claim 10, the limitations included from claim 9 are rejected based on the same rationale as claim 9 set forth above and incorporated herein.  Further regarding claim 10, Gilbert teaches:
Wherein the scaling changes an aspect ratio of the virtual object (Gilbert ¶ 96 and Fig. 11: animation dialog box which is used by a user to specify a transform animation, including scale section which allows the user to specify a degree of scaling for an animation, both in the horizontal and vertical directions, and whether the aspect ratio should be locked)
Ooba, Myrick, and Gilbert are directed to user interface systems for allowing creation of digital animations.  Moreover, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the system and method for generating user created animations as provided by Ooba, using the technique for tracking and storing animation data for replay as provided by Myrick, with the technique of allowing user control over animation effects as provided by Gilbert, using known electronic interfacing and programming techniques.  The modification provides additional control over animation effects, to allow more user creativity or tailoring better to user preferences for resulting effects.  Additionally, the modification merely applies a known technique to a known device ready for improvement, namely adding additional controls for scaling an object using additional parameters, ready for improvement to yield predictable results of incorporating additional common aspect ratio effects to animating objects. 
Regarding claim 11, the limitations included from claim 9 are rejected based on the same rationale as claim 9 set forth above and incorporated herein.  Further regarding claim 11, although Ooba appears to teach the scaling does not change an aspect ratio of the virtual object (see Fig. 13 of Ooba – the Examiner also notes that if this limitation is not taught by Fig. 13, then claim 10 must be taught instead), for sake of compact and complete prosecution, Gilbert is further relied upon. 
Gilbert teaches:
Wherein the scaling does not change an aspect ratio of the virtual object (Gilbert ¶ 96 and Fig. 11: animation dialog box which is used by a user to specify a transform animation, including scale section which allows the user to specify a degree of scaling for an animation, both in the horizontal and vertical directions, and whether the aspect ratio should be locked)
Ooba, Myrick, and Gilbert are directed to user interface systems for allowing creation of digital animations.  Moreover, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the system and method for generating user created animations as provided by Ooba, using the technique for tracking and storing animation data for replay as provided by Myrick, with the technique of allowing user control over animation effects as provided by Gilbert, using known electronic interfacing and programming techniques.  The modification provides additional control over animation effects, to allow more user creativity or tailoring better to user preferences for resulting effects.  Additionally, the modification merely applies a known technique to a known device ready for improvement, namely adding additional controls for scaling an object using additional parameters, ready for improvement to yield predictable results of incorporating additional common aspect ratio effects to animating objects. 

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ooba (US 2010/0188409 A1) in view of Myrick et al. (US 2010/0110082 A1) and in further view of Vaughan et al. (US 2009/0119597 A1).
Regarding claim 12, the limitations included from claim 1 are rejected based on the same rationale as claim 1 set forth above.  Further regarding claim 12, Vaughan discloses:
Wherein the animation includes changing a visibility of the virtual object (Vaughan ¶ 78 and Fig. 12: object subjected to different actions, including enlarging and fading into transparency, to simulate rising off the slide image and disappearing)
Ooba, Myrick, and Vaughan are directed to user interface systems for allowing creation of digital animations.  Moreover, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the system and method for generating user created animations as provided by Ooba, using the technique for tracking and storing animation data for replay as provided by Myrick, with the additional animation effect provided by Vaughan, using known electronic interfacing and programming techniques.  The modification provides additional control over animation effects, to allow more user creativity or tailoring better to user preferences for resulting effects, and allowing more visual effects for a more robust animation system.  

Claim(s) 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ooba (US 2010/0188409 A1) in view of Myrick et al. (US 2010/0110082 A1) and in further view of George et al. (US 8,508,534 B1).
Regarding claim 13, the limitations included from claim 1 are rejected based on the same rationale as claim 1 set forth above and incorporated herein.  Further regarding claim 13, George discloses: 
Wherein the virtual object includes a virtual canvas frame, and wherein the animation includes moving the virtual canvas frame relative to objects that appear within the virtual canvas frame (George 13:54–62: user can fix the positional aspect of the object animation by fixing the view camera so that it tracks the (x, y) position of the object 225 in the animation environment 220, causing the object 225 to appear stationary at an (x, y) position, C, in the animation environment 220, where the other objects (objects 227 and 229) in the animation environment 220 can appear to move against the motionless object 225 – See Fig. 2, element 212 showing movement of background relative to car object, e.g. tree and cloud moving across screen while car stays in center: 

    PNG
    media_image1.png
    167
    344
    media_image1.png
    Greyscale

Also George 15:34–47 discloses “if two soccer ball objects were animated in an animation environment such they both simultaneously rotate around an axis while maintaining a constant distance from each other, the animation tool 150 can fix the positions of both of the soccer balls so that the rotation of the balls is displayed as rotation of the background environment rather than rotation of the balls”)
Ooba, Myrick, and George are directed to user interface systems for allowing creation of digital animations.  Moreover, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the system and method for generating user created animations as provided by Ooba, using the technique for tracking and storing animation data for replay as provided by Myrick, with the additional animation technique to show motion as provided by George, using known electronic interfacing and programming techniques.  The modification provides additional control over animation effects, to allow more user creativity or tailoring better to user preferences for resulting effects.  The movement of the background of an image rather than an object in the foreground is also an age-old technique for showing motion in animation (see e.g. Walt Disney’s 1928 cartoon “Steamboat Willie” (see Walt Disney Animation Studios’ Steamboat Willie, video published on YoutTube.com as of Aug. 27, 2009 at  https://www.youtube.com/watch?v=BBgghnQF6E4, video time 0:20–0:21).  Allowing the use of such an effect in an animation user interface would have been obvious to try to one of ordinary skill to yield predictable results of allowing an animator to create such well-known motion effects.  
Regarding claim 20, the limitations included from claim 17 are rejected based on the same rationale as claim 17 set forth above and incorporated herein.  Further regarding claim 20, Kipfer discloses: 
Wherein the virtual object includes a virtual canvas frame, and wherein the animation includes moving the virtual canvas frame relative to objects that appear within the virtual canvas frame (George 13:54–62: user can fix the positional aspect of the object animation by fixing the view camera so that it tracks the (x, y) position of the object 225 in the animation environment 220, causing the object 225 to appear stationary at an (x, y) position, C, in the animation environment 220, where the other objects (objects 227 and 229) in the animation environment 220 can appear to move against the motionless object 225 – See Fig. 2, element 212 showing movement of background relative to car object, e.g. tree and cloud moving across screen while car stays in center: 

    PNG
    media_image1.png
    167
    344
    media_image1.png
    Greyscale

Also George 15:34–47 discloses “if two soccer ball objects were animated in an animation environment such they both simultaneously rotate around an axis while maintaining a constant distance from each other, the animation tool 150 can fix the positions of both of the soccer balls so that the rotation of the balls is displayed as rotation of the background environment rather than rotation of the balls”)
Ooba, Myrick, and George are directed to user interface systems for allowing creation of digital animations.  Moreover, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the system and method for generating user created animations as provided by Ooba, using the technique for tracking and storing animation data for replay as provided by Myrick, with the additional animation technique to show motion as provided by George, using known electronic interfacing and programming techniques.  The modification provides additional control over animation effects, to allow more user creativity or tailoring better to user preferences for resulting effects.  The movement of the background of an image rather than an object in the foreground is also an age-old technique for showing motion in animation (see e.g. Walt Disney’s 1928 cartoon “Steamboat Willie” (see Walt Disney Animation Studios’ Steamboat Willie, video published on YoutTube.com as of Aug. 27, 2009 at  https://www.youtube.com/watch?v=BBgghnQF6E4 video time 0:20–0:21).  Allowing the use of such an effect in an animation user interface would have been obvious to try to one of ordinary skill to yield predictable results of allowing an animator to create such well-known motion effects.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Twigg et al. (US 2013/0278607 A1) discloses converting the received user position signals to a data string of attributes values over the recording period (Twigg ¶ 49: authoring animation, where computer has tools that allow an artist to create the animation sequence, and exporting step can include packaging the extracted data into animation data files and associated images into a sprite sheet, where the animation data files can be an xml dictionary that includes the hierarchy, animation, and collection data; Twigg ¶ 77: animation data file can store a scene graph of an animation as an xml dictionary – see Fig. 1; Twigg ¶ 78: animation section containing key frame information about animation, including affine transforms per frame and metadata information enumerating one or more effects that are processed upon export of the animation, and strings including affine transformation)
	The following citations are made of record which includes publicity information related to Applicant’s invention, disclosing screenshots and functionality of Applicant’s invention, more than one year prior to Applicant’s patent filings (provisional application 62/740,656, filed 10/3/2018):
Doriot, Craig, "Aiden Thornguard - Dodles Interview" (published at YouTube.com, May 18, 2017, video time 11:00, https://www.youtube.com/watch?v=3rm6j4k-Dws) , which discloses a video of inventor discussing the claimed invention, including aspects of the functionality and purpose;
Biggs, John, “Dodles brings your doodles to life” (TechCrunch, published at https://techcrunch.com/2017/09/12/dodles-brings-your-doodles-to-life/, Sept. 12, 2017), which discusses the claimed invention along with some of the functionality and purpose.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BEUTEL whose telephone number is (571)272-3132. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM A BEUTEL/Primary Examiner, Art Unit 2616